t c memo united_states tax_court cathy miller hardy petitioner v commissioner of internal revenue respondent docket no filed date william p koontz for petitioner wendy s harris for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and additions to petitioner's federal_income_tax year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for each of the years in ques- tion all rule references are to the tax_court rules_of_practice and procedure big_number big_number big_number on brief respondent asks the court to find the following deficiencies in and additions to petitioner's federal_income_tax year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure -- dollar_figure -- the issues remaining for decision are respondent also asserts on brief that petitioner has prepay- ment credits of dollar_figure dollar_figure and dollar_figure for and respectively although respondent contends on brief that petitioner has un- reported income for resulting in a deficiency for that year of dollar_figure she concedes that petitioner has a prepayment credit of dollar_figure and thus an overpayment of dollar_figure for that year how- ever respondent further contends that that overpayment for is barred by the statutory period of limitations we shall not address respondent's contentions about the deficiency or the overpayment for because the parties have stipulated that there is no deficiency in or additions to petitioner's federal_income_tax for and petitioner does not dispute and we conclude that she concedes respondent's position that the over- payment for is barred by the statutory period of limita- tions petitioner contends for the first time in her answering brief that she had a dependent during each of the years at issue for whom she is entitled to a dependency_exemption it is well settled that the court will not consider issues raised for the first time on brief when to do so would prevent the opposing party from presenting evidence that that party might have prof- fered if the issue had been timely raised 96_tc_858 affd 959_f2d_16 2d cir 71_tc_874 continued does petitioner have unreported income for and we hold that she does is petitioner liable for and for the addition_to_tax for failure_to_file a return under sec_6651 we hold that she is is petitioner liable for and for the addition_to_tax for failure to pay estimated_tax under sec_6654 we hold that she is findings of fact5 some of the facts have been stipulated and are so found petitioner resided in golconda nevada at the time the petition was filed petitioner did not file a federal_income_tax return return for the years at issue nor did she at anytime make an attempt to determine whether she was required to file a return for any of those years petitioner who is part german and part native american and who was raised in the shoshone indian culture has a high school education she has been married to ray hardy mr hardy since continued here respondent had no opportunity to argue let alone present evidence relating to petitioner's claim that she is entitled to a dependency_exemption for each of the years at issue accordingly we shall not consider that claim we note that even if we were to consider that claim the record does not contain any evidence to support it unless otherwise indicated all of the facts that we have found pertain to the years and years at issue_date since their marriage petitioner and mr hardy have resided together in nevada a community_property_state and except for short temporary periods of time have not lived apart mr hardy was employed in the construction industry in positions where he was responsible for operating machinery such as cranes loaders and bulldozers petitioner who worked part- time was aware that mr hardy was employed in the construction industry the following items and amounts of income were and were reported to respondent as having been paid to and or earned by mr hardy wages unemployment_compensation -- dollar_figure dollar_figure interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner and mr hardy lived in a trailer house titled in his name that he had purchased at the time they were married at various periods of time during the years at issue the following individuals lived with petitioner and mr hardy in their trailer house lorena chessmore petitioner's daughter from a previous marriage duncan petitioner's son from a previous marriage ray donald hardy mr hardy's son from a previous marriage jeffrey hardy and petitioner's parents petitioner and mr hardy incurred various living_expenses living_expenses including expenses for groceries gasoline maintenance of the trailer house in which they lived utilities and meals at restaurants and each of them incurred certain expenses that were attributable to their respective children mr hardy used at least a portion of the income that was paid to him to pay at least some of the living_expenses eg groceries gasoline utilities maintenance of the trailer house and meals at restaurants petitioner and mr hardy did not have any house mortgage automobile loan or medical_expenses nor did they give each other any expensive or lavish gifts during petitioner purchased a parcel of land in golconda nevada golconda land on which she made a security deposit of dollar_figure and monthly mortgage payments of approximately dollar_figure petitioner obtained an dollar_figure grant from the shoshone indians that was used to buy the building materials that she and mr hardy utilized around to build a house on the golconda land at no time during the years at issue or at any other rele- vant time did petitioner and mr hardy enter into a written_agreement to keep their respective property separate and not subject_to the community_property law of the state of nevada opinion unreported income respondent determined in the notice_of_deficiency notice inter alia that petitioner has unreported income for based on bureau of labor statistics bls and that petitioner has unreported income for and based upon one-half of the community_income paid to and or earned by mr hardy during those years respondent concedes that petitioner does not have unreported income for based on bls however she contends that petitioner has unreported income for that year based on one- half of the community_income paid to and or earned by mr hardy during that year since respondent's position with respect to petitioner's unreported income for the years at issue rests on the application of the community_property law of the state of nevada where peti- tioner and mr hardy resided at all relevant times we shall first discuss that law see 403_us_190 pursuant to nevada law community_property generally is any property acquired after marriage by either spouse or by both spouses nev rev stat sec_123 all property acquired after marriage is presumed to be community_property forrest v forrest nev p 2d that presumption may be rebutted but only by clear_and_convincing evidence by the spouse claiming that property acquired during marriage is not community_property pryor v pryor nev p 2d income earned by either spouse during marriage generally is community_property regardless which spouse earns more income or which spouse supports the community robison v robison nev p 2d married persons may enter into a written_agreement to keep their respective property separate and not subject_to nevada's community_property law nev rev stat sec_123 see also nev rev stat sec_123 spouses who are domiciled in a community_property_state like nevada generally are required to report and pay tax on one-half of their community_income united_states v mitchell supra pincite regardless whether they actually receive that income 74_tc_1205 we will sustain respondent's position with respect to petitioner's unreported income for the years at issue if mr hardy has income for the years at issue the presump- tion under nevada law that that income is community_income is not we thus reject petitioner's contention that requiring peti- tioner to include in her gross_income for the years at issue a portion of the income paid to and or earned by mr hardy during those years raises constitutional problems because petitioner never received that income petitioner's contention also is contrary to our finding that mr hardy used at least a portion of the income that was paid to him to pay at least some of the living_expenses rebutted by clear_and_convincing evidence and sec_66 and c does not apply in the instant case before focusing on the foregoing matters we shall address petitioner's contention which respondent disputes that respon- dent has the burden of proving that mr hardy has income for the years at issue we conclude that respondent has the burden of proving that mr hardy has income for a new_matter that respondent did not determine in the notice see rule a and that peti- tioner has the burden of proving error in respondent's determina- tions in the notice that mr hardy has income for and we do not understand petitioner to contend that respondent also has the burden of proving that the presumption under nevada law that the income paid to and or earned by mr hardy during the years at issue is community_income is not rebutted and that sec_66 and c does not apply in the present case even if we misunderstood petitioner's position regarding who has the burden_of_proof on those two matters we conclude that petitioner who is the spouse claiming that the income paid to and or earned by mr hardy during the years at issue is not community_income has the burden under nevada law to rebut by clear_and_convincing evidence the presumption under that law that that income is community_income see pryor v pryor nev p 2d and petitioner who relies on sec_66 and c has the burden of proving that she has satisfied the requirements of that section cf 10_f3d_305 5th cir petitioner does not even advance as a ground for her position that respondent has the burden of proving that mr hardy has income for that that is a new_matter that was not determined in the notice see rule a 290_us_111 we find all of petitioner's arguments regarding who has the burden_of_proof to be without merit for example petitioner contends that the notice is arbitrary the only argument that petitioner advances in support of that contention is that respon- dent's concession of certain determinations in the notice renders the notice arbitrary as to the remaining determinations therein we reject that contention see 44_tc_323 we also reject peti- tioner's contention that in an unreported income case such as the instant case the burden_of_proof shifts to respondent merely because if it does not petitioner would be required to prove a negative see rule a 774_f2d_932 9th cir affg an order of this courtdollar_figure the income allegedly paid to and or earned by mr hardy during the years at issue respondent has presented evidence establishing that during on the record before us our findings with respect to whether mr hardy has income for the years at issue would remain the same regardless who bears the burden_of_proof on that question on the instant record we find that respondent has come forward with substantive evidence establishing an evidentiary foundation for respondent's determinations in the notice that mr hardy has income for and see 774_f2d_932 9th cir affg an order of this court 596_f2d_358 9th cir revg 67_tc_672 the years at issue mr hardy was employed in the construc- tion industry petitioner was aware that mr hardy was employed in the construction industry mr hardy was paid income from his employment and he used at least a portion of that income to pay at least some of the living expensesdollar_figure in addition the parties stipulated income totaling dollar_figure consisting of wages and interest was reported to respondent as having been paid to and or earned by mr hardy during and income totaling dollar_figure and dollar_figure con- sisting of wages unemployment_compensation and interest was reported to respondent as having been paid to and or earned by mr hardy during and respectively petitioner has made no attempt to and has not come forward with any evidence indicating that that income was not paid to and or earned by mr hardy during those years indeed petitioner does not even dispute that the income that was reported to respondent as having been paid to and or earned by mr hardy during the years at issue was paid to and or earned by him during those years instead petitioner chooses to rely on her questionable assertion that she had no way of obtaining and presenting evidence at trial relating respondent subpoenaed mr hardy as a witness at the trial in this case during his testimony mr hardy invoked and the court sustained in certain respects his claim under the fifth_amendment to the u s constitution with respect to answering certain questions concerning his employment during the years at issue to whether the income so reported to respondent was in fact paid to and or earned by mr hardy in her answering brief filed on date petitioner contends that pursuant to sec_6201 respondent must produce reasonable and probative information concerning the income that was allegedly paid to and or earned by mr hardy during the years at issue other than the parties' stipulation that certain income was reported to respondent as having been paid to and or earned by him during those years sec_6201 provides in any court_proceeding if a taxpayer asserts a rea- sonable dispute with respect to any item_of_income reported on an information_return filed with the secre- tary under subpart b or c of part iii of subchapter_a of chapter by a third party and the taxpayer has fully cooperated with the secretary including provid- ing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably re- quested by the secretary the secretary shall have the burden of producing reasonable and probative informa- tion concerning such deficiency in addition to such information_return that section became effective on the date of its enactment which was date assuming arguendo that sec_6201 were applicable in the present case it nonetheless would not require respondent we note that petitioner filed a petition with this court on date and the trial in the instant case was held on date to produce reasonable and probative information concerning the deficiency for each year at issue in addition to the parties' stipulation in this case about the information returns with respect to mr hardy that were filed with respondent for each such yeardollar_figure that is because we conclude that petitioner has not asserted a reasonable dispute with respect to any item_of_income that was reported to respondent as having been paid to and or earned by mr hardy and has not shown that she fully cooperated with respondent on the record before us we find that during and income of dollar_figure dollar_figure and dollar_figure respectively was paid to and or earned by mr hardy although we have found that during income of dollar_figure was paid to and or earned by mr hardy respondent's determination of the deficiency for viz dollar_figure was based upon one-half of only dollar_figure of commu- nity income of mr hardy respondent does not claim a deficiency for in an amount greater than that determined in the notice accordingly we conclude that respondent is not claiming that mr as stated above respondent did present evidence in addition to the parties' stipulation that certain income was reported to respondent as having been paid to and or earned by mr hardy during the years at issue to support her contention that mr hardy has income for those years although respondent determined a deficiency for based on one-half of mr hardy's community_income of dollar_figure on brief she claims a deficiency for that year based on one-half of mr hardy's community_income of only dollar_figure hardy has income for in an amount greater than that deter- mined in the notice viz dollar_figure on which the deficiency determined therein and claimed herein is based hereinafter unless otherwise indicated any reference to the income paid to and or earned by mr hardy during and shall be to such income of dollar_figure dollar_figure and dollar_figure respectively alleged oral agreement between petitioner and mr hardy although petitioner does not dispute that any income that was paid to and or earned by mr hardy during the years at issue is presumed to be community_income under nevada's community_property law she contends that at the time of her marriage to mr hardy she and mr hardy entered into an oral agreement to keep their respective property separate and accordingly the income that was paid to and or earned by mr hardy during those years is not community_income respondent disputes the existence of such an oral agreement respondent further maintains that even assuming arguendo that petitioner and mr hardy had entered into such an agreement income paid to and or earned by mr hardy during the years at issue would nonetheless constitute community_income for federal_income_tax purposes because under nevada law an agreement between spouses to keep their respective property separate is not effective against a third party such as respon- dent unless it is in writing and is recorded we need not and do not decide whether under nevada law an oral agreement between spouses to keep their respective property separate is effective against respondent that is because regardless how that issue is resolved under nevada law we nonetheless find on the record before us that petitioner has not established by clear_and_convincing evidence as required by that law pryor v pryor nev pincite p 2d pincite that during the years at issue she and mr hardy did in fact have an oral agreement to keep their respective property separatedollar_figure in this regard we find it significant that the record contains no evidence relating to the specific terms of the alleged oral agreement between petitioner and mr hardy it is also sig- nificant that mr hardy testified at a deposition in the petitioner attempted to show that during the years at issue she and mr hardy had an oral agreement to keep their respective property separate through her own testimony and the testimony of the following witnesses her husband mr hardy her daughter lorena chessmore her cousin oscar johnny and mr hardy's son ray donald hardy we conclude that peti- tioner's attempt failed we did not find the testimony of either petitioner or mr hardy to be credible indeed their respective testimony at the trial in this case was inconsistent in certain material respects with their respective testimony at depositions taken in connection with a federal tax proceeding in the u s district_court for the district of nevada district_court pro- ceeding we found the testimony of petitioner's daughter and cousin and mr hardy's son to be at times general vague and conclusory and we did not find their testimony particularly helpful to petitioner's position that mr hardy and she had an oral agreement during the years at issue to keep their respective property separate indeed none of them testified that petition- er and mr hardy had such an agreement during those or any other years district_court proceeding that petitioner and he did not enter into an agreement to keep their respective property separate and mr hardy used at least a portion of the income that was paid to him during the years at issue to pay at least some of the living_expenses eg groceries gasoline utilities mainte- nance of the trailer house and meals at restaurants dollar_figure based on the record before us we conclude that petitioner has not as required by nevada law rebutted by clear_and_convincing evidence the presumption under that law that the income paid to and or earned by mr hardy during and is community_income on that record we sustain respon- dent's position that such income is community_income sec_66 and c petitioner contends that assuming arguendo that the income paid to and or earned by mr hardy during the years at issue constitutes community_income sec_66 and c nonetheless relieves her from including any portion of that income in her gross_income for those years respondent disagrees petitioner claims that any transfer of property by mr hardy to her constituted a gift based on our review of the record in this case we are not persuaded that any such transfer consti- tuted a gift rather based on that review we find that mr hardy's willingness to use the income that was paid to him during the years at issue to pay at least some of the living_expenses supports respondent's position that that income is community in- come see jensen v jensen nev p 2d sec_66 and c provides b secretary may disregard community_property_laws where spouse not notified of community_income -- the secretary may disallow the benefits of any commu- nity property law to any taxpayer with respect to any income if such taxpayer acted as if solely entitled to such income and failed to notify the taxpayer's spouse before the due_date including extensions for filing the return for the taxable_year in which the income was derived of the nature and amount of such income c spouse relieved of liability in certain other cases --under regulations prescribed by the secretary if-- an individual does not file a joint_return for any taxable_year such individual does not include in gross_income for such taxable_year an item of community_income properly includible therein which in accordance with the rules contained in sec_879 would be treated as the income of the other spouse the individual establishes that he or she did not know of and had no reason to know of such item of community_income and taking into account all facts and cir- cumstances it is inequitable to include such item of community_income in such individual's gross_income then for purposes of this title such item of commu- nity income shall be included in the gross_income of the other spouse and not in the gross_income of the individual as for petitioner's reliance on sec_66 that section is applicable only to taxable years beginning after date sec_424 of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_803 consequently sec_66 is not even effective for and can in no event support petitioner's position regarding petitioner's taxable years and sec_66 is however effective for petitioner's taxable_year nonetheless we reject petitioner's argument that because respondent previously determined deficiencies and assessed tax against mr hardy with respect to the income that was paid to and or earned by mr hardy during the years at issue she is relieved under sec_66 from including any of that income in her gross_income that argument is misdirecteddollar_figure sec_66 does not provide any relief for petitioner's taxable_year that section is not a relief provision and can be used only by respondent in order to disallow the benefits of community prop- erty laws to a taxpayer under certain prescribed conditions it cannot be used by a taxpayer in order to avoid his or her liabil- ity for tax on community_income paid to and or earned by that taxpayer's spousedollar_figure as for petitioner's reliance on sec_66 respondent contends that although petitioner satisfies the first two re- petitioner's argument also ignores that respondent represent- ed in her trial memorandum which the court had filed in this case that she will abate the tax assessed against mr hardy if the court were to find that the income that was paid to and or earned by him during the years at issue is community_income one- half of which is includible in petitioner's gross_income for those years see drummer v commissioner tcmemo_1994_214 affd without published opinion 68_f3d_472 5th cir rutledge v commissioner tcmemo_1992_52 affd without published opinion 4_f3d_990 5th cir quirements in sec_66 and she does not satisfy the last two requirements in sec_66 and we agree with respondent with respect to the requirement in sec_66 on the present record we find that petitioner knew or had reason to know about the compensation that was paid to mr hardy during the years at issue and that petitioner has failed to show that she did not know and had no reason to know about the in- terest that was paid to and or earned by mr hardy during those years or the unemployment_compensation that was paid to him during and in this connection we note that peti- tioner's knowledge of an item of community_income must be deter- mined with reference to her knowledge of the particular income- producing activity see 979_f2d_66 5th cir affg tcmemo_1991_510 we have found that during the years at issue mr hardy was employed in the con- struction industry petitioner was aware that mr hardy was employed in the construction industry income was reported to respondent as having been and was paid to and or earned by mr hardy and mr hardy used at least a portion of the income that was paid to him to pay at least some of the living_expenses although petitioner claims that she was not aware of the exact amount of the income that was paid to and or earned by mr hardy during the years at issue a spouse's unawareness of the exact amount of an item of community_income is not determinative of knowledge for purposes of sec_66 id pincite with respect to the requirement in sec_66 on the present record we find that it would not be inequitable to in- clude in petitioner's gross_income for the years at issue one- half of the income that was paid to and or earned by mr hardy during those yearsdollar_figure the legislative_history of sec_66 indicates that one of the factors to be taken into ac- count in making a determination under that section is whether the spouse who is seeking relief under sec_66 benefitted from the untaxed income h rept pincite we have found that mr hardy used at least a portion of the income that was paid to him during the years at issue to pay at least some of the living_expenses on the record before us we find that petitioner benefited from the income that was paid to and or earned by mr hardy during those years based on our review of the entire record in the instant case we find that neither sec_66 nor sec_66 petitioner contends that it would be inequitable to include in her gross_income for the years at issue a portion of the in- come paid to and or earned by mr hardy during those years because respondent previously determined deficiencies and as- sessed tax against mr hardy with respect to that income and such inclusion would result in double_taxation of the same in- come assuming arguendo that double_taxation of the same income were a relevant consideration for purposes of sec_66 respondent has represented that she would abate the tax assessed against mr hardy if the court were to find against petitioner on the community_income issue see supra note and in that event there would be no double_taxation of the same income permits petitioner to exclude from her gross_income for and a portion of the income that was paid to and or earned by mr hardy during those years on that record we sustain respondent's position that petitioner has unreported income of dollar_figure for respondent's determination as reduced on brief that petitioner has unreported income of dollar_figure for and respondent's determination that peti- tioner has unreported income of dollar_figure for additions to tax sec_6651 respondent determined that petitioner is liable for each of the years at issue for the addition_to_tax under sec_6651 because she failed to file a return for each such year the addition_to_tax under sec_6651 does not apply if it is shown that the failure_to_file was due to reason- able cause and not due to willful neglect although petitioner's position is not altogether clear she appears to contend that her failure_to_file a return was due to reasonable_cause and not willful neglect because she did not know and mr hardy never informed her that she had to report and pay tax on a portion of the income that was paid to and or earned by him during the years at issue on the instant record we reject petitioner's contention petitioner was aware that mr hardy was employed in the construc- tion industry during the years at issue and mr hardy used at least a portion of the income that was paid to him during those years to pay at least some of the living_expenses petitioner also worked during the years at issue however petitioner did not at anytime make an attempt to determine whether she was required to file a return for any of those years on the record before us we find that petitioner's failure_to_file returns for the years at issue was not due to reasonable_cause accordingly we sustain respondent's determinations as reduced on brief by respondent imposing the addition_to_tax under sec_6651 for each of those yearsdollar_figure sec_6654 respondent determined that petitioner is liable for each of the years at issue for the addition_to_tax under sec_6654 because she failed to pay estimated_taxes for each such year the addition_to_tax under sec_6654 is mandatory unless the taxpayer establishes that one of the exceptions under sec_6654 applies 75_tc_1 petitioner does not claim and the record does not support a finding that any of the exceptions under sec_6654 applies on the record before us we sustain respondent's determina- although not altogether clear there may be a disagreement between the parties about the amounts of the prepayment_credits for the years at issue to which petitioner is entitled in comput- ing the additions to tax under sec_6651 as well as sec_6654 we direct the parties to resolve any such disagreement in their computations under rule tions as reduced on brief by respondent imposing the additions to tax under sec_6654 for each of the years at issuedollar_figure to reflect the foregoing and the concessions of the parties decision will be entered under rule see supra note
